FILED

FEB 2 1 2020
Clerk, U S District Court
IN THE UNITED STATES DISTRICT COURT District Of Montana
FOR THE DISTRICT OF MONTANA

 

 

BILLINGS DIVISION

UNITED STATES OF AMERICA,

Plaintiff, CV 12-151-BLG-SPW

VS.

REAL PROPERTY LOCATED IN ORDER
HUNTINGTON BEACH,
CALIFORNIA,

Defendant.

 

Pursuant to United States’ Unopposed Motion to Dismiss (Doc. 40), and for
good cause appearing,

IT IS HEREBY ORDERED that the above-captioned civil forfeiture
proceeding is DISMISSED.

The Clerk of Court is directed to notify the parties of the making of this
Order.

tf
DATED this _oZ/” day of February, 2020.

“SUSAN P. WATTERS
United States District Court Judge
